DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Claims 1-5 and 52 have been amended. Claim 6 has been newly canceled and claims 54-55 have been newly added.
 
	Claims 1-5, 7, 9, 11-46, 48-55 are currently pending. 
Claim 50 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/31/2017.
Claims 7, 22-27, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2017.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-5, 9, 11-27, 36-46, 48, 49, 51 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard Leslie Edelson (WO 2011/137365-from IDS filed 11/20/2015) in view of Cohen et al (Blood 2006-from IDS filed 11/20/2015).

(a) subjecting the blood sample to a shear force by passing through a flow chamber in the absence of a photoactivatable DNA cross-linking agent; and (b) isolating immuno-stimulatory autologous antigen-presenting cells having no increased expression of GILZ; and
(c) determining expression levels of GILZ on said cells, lack of increased expression of GILZ indicating that said cells comprise immuno-stimulatory autologous antigen-presenting cells.
Claim 2 includes the phrase “identified by” , however this phrase is are not active method step, and is thus interpreted as a characteristic of the dendritic cells produced and their molecular markers.
   (Claims 15-21 refer to the method of obtaining of the blood sample i.e. apheresis or not. As long as the method of obtention does not impart any distinguishing feature to the blood sample or its components the method of obtention is not considered to limit the scope of the claims.)
In claim 52, since the device allows for fixed or tunable adjustment of flow rate any flow device is encompassed.

Regarding claims 1, 11, 48, 49, 52 and 53,  Edelson ‘365 discloses a method of production of immune enhancing (immuno-stimulatory) dendritic cells (DCs) in an extracorporeal photopheresis (ECP) device (page 24 claim 1 and page 11 [0041]).  A 
Edelson ‘365 do not specifically teach determining the expression of GILZ on their dendritic cells. 
Cohen teach that GILZ expression is lost during dendritic maturation (page 2039, Results) and that a simple explanation for the effect of GILZ on dendritic cell (DC) function would be that it prevents dendritic cell (DC) maturation (page 2043, end of column 1).
Therefore one of ordinary skill in the art would have been motivated to determine GILZ expression in the dendritic cells of Edelson ‘365 in order to ensure that there is no increased expression so that the desired mature immune-stimulatory dendritic cell is obtained because Cohen suggest that GILZ expression is lost during maturation and that GILZ expression would prevent DC maturation. One of ordinary skill in the art would 

Regarding claims 2-5, Edelson does not specifically identify the dendritic cells by their molecular markers, however, since Edelson does produce the dendritic cells in the same manner as claimed by Applicant, these dendritic cells are deemed to express the same molecular markers. If this were not the case it would appear that claim 1 would have to be missing essential method steps required for the claimed molecular markers to be expressed.
Cohen teach that mature stimulatory dendritic cells may be identified by expression of CD80, CD83 and CD86 (abstract, page 2037). 
One of ordinary skill in the art would have been motivated to select dendritic cells with expression of CD80, CD83 and CD86 with a reasonable expectation of success in the method of Edelson ‘365 because Cohen suggest that expression of these markers provides mature stimulatory dendritic cells which is the type of dendritic cell desired by Edelson ‘365.
Regarding claim 9, the device allows for adjustment of temperature (page 8 [0033]) and light exposure (page 4 [0016]). 
Regarding claims 1, 12-14, 19-21, 40-42 and 45 the method may comprise separating the blood sample into three components (plasma, platelets and buffy coat which allow for blood samples excluding the other components) before applying to a device, coating the plastic channels with plasma proteins, pumping the platelet fraction into the plastic channels so that the platelets adhere to and are activated by the plasma 
Regarding claim 15, whole blood may be used and as such the subject’s blood sample is not required to be obtained by apheresis (pages 3-4 [0010]-[0013]). 
Regarding claims 16-18, the total volume of the device is between 10 ml and about 500 ml (page 22 [0075]) which requires that the volume of sample be within these volumes as well. 
Regarding claims 36-39, the channels of the device are made of a plastic material, such as acrylics, polycarbonate, etc. (page 20 [0067]) which allows transmittance of light (page 24 claim 1 and page 4 [0013]) including UV light (page 11 [0041]). 
Regarding claims 43, 44, 46, Flow rates are taught to range from about 10 ml/min to about 200 ml/min to produce shearing forces between 0.1 dynes/cm2 to 50 dynes/cm2 (interpreted as about 10 dynes/cm2 or about 20 dynes/cm2)(page 8 [0033]). A shear force (physical force) is applied to the monocytes contained within the subject’s blood sample of between about 0.1 to about 0.5 dynes/cm2 (page 25 claim 7). As the monocytes flow through the treatment device they can bind to the activated platelets in the treatment device (page 1 [0039]).
Regarding claim 51, A photoactivatable agent, such as 8-MOP, is taught to be optional (page 5 [0018]) and thus an embodiment wherein photoactivatable agents are absent is included. UVA as a photoactivatable agent is absent from the method.
Regarding claim 54, while Edelson ‘365 appears to be silent to the species of the subject, Cohen suggest that human subjects would benefit from isolation and study of dendritic cells (Title, abstract, page 2037). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use human subjects for obtaining dendritic cells in the method of Edelson ‘365.
Therefore the combined teachings of Edelson ‘365 and Cohen et al render obvious Applicants invention as claimed.



Claims 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard Leslie Edelson (WO 2011/137365-from IDS filed 11/20/2015) in view of Cohen et al (Blood 2006-from IDS filed 11/20/2015) as applied to claims 1-5, 9, 11-27, 36-46, 48, 49, 51 and 54 above, and further in view of  Edelson et al (US 2003/0133914).
The teaching of Edelson ‘365 anticipates the claimed invention as described above. Edelson ‘365 also teaches that the plastic treatment device can have an internal gap or height of about 0.5 mm (i.e. about 400 µm) and can contain plastic channels to increase the internal surface area and that the total volume of the device may be varied depending upon the application (page 4 and page 22). 
Regarding claim 33, Edelson ‘365 teaches that the total volume of the device is between 10 ml and about 500 ml (page 22 [0075]).
Regarding claims 28-32, Edelson ‘365 is silent with regard to the width of the channels or chambers in the device.
Edelson ‘914 teach that the plastic channels with a diameter of less than 1.0 mm, or about 0.5 mm (i.e. “about” 400um) can be used in an extracorporeal flow through photophoresis apparatus for producing immunosuppressive dendritic cells (see page 89, in particular).
 Furthermore, optimizing the size of the channels to particular applications or blood volumes, including using a width and height of about 100 uM, such as when using a smaller blood volume, for example, would be routine and well within the purview of the ordinary artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore the combined teachings of Edelson ‘365, Cohen et al and Edelson et al ‘914 render obvious Applicants’ invention as claimed.


Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard Leslie Edelson (WO 2011/137365-from IDS filed 11/20/2015) in view of Cohen et al (Blood 2006-from IDS filed 11/20/2015) as applied to claims 1-5, 9, 11-27, 36-46, 48, 49, 51 and 54 above, and further in view of Hochrein et al (US 8,053,234-previously cited).
While the phrase “identified by” is not an active method step, even if it were an active method step required by the claimed method, the identification of the dendritic cells by markers, nevertheless, would have been an obvious addition to the method of Edelson based on the teaching of Hochrein.
Hochrein teach that when obtaining dendritic cells that have been induced to differentiate from hematopoietic precursor cells in vitro that the dendritic cells can be characterized by observing dendritic (DC) cell surface antigens (molecular markers) CD80, CD86 and CD40 (column 9 lines 49-56). 
One of ordinary skill in the art would have been motivated to observe the surface markers characteristic of dendritic cells in the method of Edelson because Hochrein indicate that this ensures that the desired dendritic cells are obtained as the product. One of ordinary skill in the art would have had a reasonable expectation of success because both Edelson and Hochrein are drawn to obtaining dendritic cells from in vitro differentiated hematopoietic precursor cells.
Therefore the combined teaching of Edelson ‘365, Cohen et al and Hochrein et al render obvious Applicant’s invention as claimed.




Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard Leslie Edelson (WO 2011/137365-from IDS filed 11/20/2015) in view of Cohen et al (Blood 2006-from IDS filed 11/20/2015) as applied to claims 1-5, 9, 11-27, 36-46, 48, 49, 51 and 54 above, and further in view of Mihret et al (BMC Research 2011-newly cited) and Ebner et al (Immunobiology 1997/98-newly cited).
	Regarding claim 55, Edelson ‘365 are silent with regard to the expression of markers PLAUR, ICAM1, CD83, and CD86.
	Mihret teach that when dendritic cells are mature and activated that they express molecular markers CD54 (ICAM1), CD83 and CD86 (abstract, page 2 of 7, column 1).
Ebner teach that mature dendritic cells express CD83, CD86 (abstract) and that expression of CD87 (PLAUR) is found on both immature and mature dendritic cells and crucial for cell function (page 579, last paragraph).
One of ordinary skill in the art would have been motivated to observe the surface markers characteristic of mature dendritic cells in the method of Edelson ‘365 because Mihret and Ebner indicate that this ensures that the desired mature dendritic cells are obtained as the product. One of ordinary skill in the art would have had a reasonable expectation of success because both Edelson ‘365, Mihret and Ebner are drawn to obtaining dendritic cells from in vitro differentiated hematopoietic precursor cells.
Therefore the combined teaching of Edelson ‘365, Cohen et al, Mihret et al and Ebner et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that US’235 is not relevant to assessing obviousness of claims 2-5 because this reference is limited to a method of inducing dendritic differentiation by administering M-CSF.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The concept that a desired cell type has certain features that allow one to ensure its presence in a final cell population is a tactic that can be applied to any method directed to isolating that particular cell type. This allows the person of ordinary skill in the art to ensure that their final product contains the desired cell type by additional checks.
Applicant argues that evidence provided by Dr Bauer in Appendix A shows that photoactivatable DNA cross-linking agent (8-MOP) and UVA did not reduce tumor growth, even if the PBMCs subsequently experienced shear force by plate passage. 
This is not found persuasive. The obviousness rejection is based on the modification of the Edelson ‘365 method which requires shear force and does not require a DNA cross-linking agent such as MOP-8 or UVA. Therefore the dendritic cells of Edelson ‘365 are likely the same as those claimed.
The declaration of Dr Bauer under 37 CFR 1.132 filed 10/13/2020 is insufficient to overcome the rejection of claims 1-5, 9, 11-21, 28-33, 36-46, 48, 49 and 51-55 based upon Edelson ‘365 applied under 35 USC 103 as set forth in the last Office action because:  facts presented are not germane to the rejection at issue.
The obviousness rejection is based on the modification of the Edelson ‘365 method of producing mature immune-stimulatory dendritic cells with the added step of measuring the expression of molecular markers known to be found on mature dendritic cells which are the desired cell type. The Edelson ‘365 method does not require a DNA cross-linking agent such as MOP-8 or UVA as explained above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.







Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA SCHUBERG/Primary Examiner, Art Unit 1632